DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al (US2020/0156593) in view of KR-20120027855.
Boss et al discloses a defrosting control system wherein the processing circuitry includes an information obtainment to obtain frost formation on a windowpane (para. 0003, 0004, 0016) an estimated departure time obtainment unit to obtain an estimated departure time of the vehicle (para. 0014, 0015, 0016), a frost formation rate calculator which indicates amount on windowpane (para. 0016, 0018, 0048, 0061), an operation period calculator to calculate operation period (para. 0018), an operation start time unit (para. 0016), a defrosting controller to transmit operation signal (para. 0018, 0022), operation period calculator to calculate the operation period to remove frost (para. 0018), the operation start time determination unit to determine activation time is a time earlier than the estimated departure time (para. 0016), defrosting controller to transmit the operation signal for starting operation (para. 0018, 0021, 0022), a server storing information wherein the server and the defroster are connected by an external communication network, the server includes the information obtainment unit, estimated departure time obtainment unit, frost formation rate calculator, operation period calculator, the operation start time determination and defrosting controller (para. 0016, 0024-0026, 0033), an operating terminal connected to defroster by an external communication network wherein circuitry includes a defrosting confirmation unit to transmit defrosting information including frost formation rate and activation time and an operation determination unit to determine whether defrosting controller transmits operation request signal at activation time based on information output (para 0024-0027), a data memory to store forecasted values of ambient temperature and humidity at estimated time and at current position wherein frost formation includes forecasted values (para. 0016, 0024-0027, 0058), optical sensor that monitors windowpane (para. 0046, 0056), a non-transitory computer readable medium storing a defrosting control program that causes computer to execute an information obtaining process for frost information, estimated departure time, frost formation rate calculating process, operating period calculating process, operation start time determining process, defrosting controlling process, operation calculating period calculating process, operation start time determining process, the defrosting controlling process (para. 0014, 0015, 0024, 0025-0040), a transmitter and a receiver (para. 0014, 0015, 0049).  Boss et al does not disclose a camera.  KR-20120027855 discloses a camera (paragraph 3 under Background Art).  It will be obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the camera of KR-20120027855 in the defrosting control system of Boss et al because, a camera acts as an alternative way to view window pane.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/November 4, 2022						Primary Examiner, Art Unit 3761